EXHIBIT 10.1

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
EXHIBIT, AND SUCH CONFIDENTIAL PORTIONS HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

LICENSE AGREEMENT

This License Agreement (this “Agreement”), dated as of January 8, 2016 (the
“Effective Date”), is made and entered into between ABT Holding Company
(“ATHX”), a Delaware corporation having its principal place of business at 3201
Carnegie Avenue, Cleveland, OH 44115 and wholly-owned subsidiary of Athersys,
Inc. (“Athersys”), and Healios, K.K. (“Healios”), a Japanese company having its
principal place of business at World Trade Center Bldg. 15F, 2-4-1 Hamamatsucho,
Minato-ku, Tokyo 105-6115 Japan. ATHX and Healios may be referred to
individually as a “Party” and collectively as the “Parties”.

ATHX and Healios hereby agree as follows:

 

SECTION 1 DEFINITIONS.

Capitalized terms used in this Agreement shall have the meaning ascribed to them
in the preamble or recitals above, this Section 1, or the following Sections of
this Agreement.

1.1 The term “Affiliate” shall mean, with respect to a Party, a corporation or
other legal entity, directly or indirectly, controlling, controlled by or under
common control with such Party. For purpose of this definition, the term
“control” and, with correlative meanings, the terms “controlled by” and “under
common control with”, as used with respect to any corporation or other entity,
means (a) direct or indirect ownership of fifty percent (50%) or more of the
securities or other ownership interests representing the equity voting stock or
general partnership or membership interest of such corporation or other entity
or (b) the power to direct or cause the direction of the management or policies
of such corporation or other entity, whether through the ownership of voting
securities by contract or otherwise.

1.2 The term “ARDS/[*] Field” shall mean the treatment of acute respiratory
distress syndrome (“ARDS”) or [*].

1.3 The term “ARDS/[*] Product” shall mean any product for the ARDS/[*] Field in
the Territory.

1.4 The term “ATHX MAPC Background Patents” shall mean any (a) patents and
patent applications that are owned or controlled by ATHX or any of its
Affiliates as of the Effective Date and are pending or issued in the Territory,
(b) pre-grant forms claiming priority to of any of the foregoing, including
provisionals, converted provisionals, divisionals, continuations (in whole or in
part), (c) all patents issuing from any of the foregoing, and (d) all post-grant
forms of any of the foregoing, including extensions, in each case (a) – (d),

 

 

* Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

that, if issued, would be infringed, but for the license granted under
Section 2.3, by use in the Organ Bud Field. ATHX MAPC Background Patents owned
or controlled by ATHX as of the Effective Date include the patents listed in
Schedule 1.

1.5 The term “ATHX MultiStem Background Know-How” shall mean Know-How that is
owned or controlled by ATHX or its Affiliates as of the Effective Date, in each
case, that is specifically related to Products in the Primary Field or to
development, distribution, promotion, marketing, manufacture, use, import, offer
for sale, or sale of Products in the Primary Field.

1.6 The term “ATHX MultiStem Background Patents” shall mean any (a) patents and
patent applications that are owned or controlled by ATHX or any of its
Affiliates as of the Effective Date and are pending or issued in the Territory,
(b) pre-grant forms claiming priority to of any of the foregoing, including
provisionals, converted provisionals, divisionals, continuations (in whole or in
part), (c) all patents issuing from any of the foregoing, and (d) all post-grant
forms of any of the foregoing, including extensions, in each case, that (if
issued) would be infringed, but for the license granted under Sections 2.1 or
2.2 by the manufacture, development, distribution, promotion, marketing, use,
import, offer for sale or sale of Products in the Primary Field. ATHX MultiStem
Background Patents owned or controlled by ATHX as of the Effective Date include
the patents as listed in Schedule 2.

1.7 The term “Conditional Approval” shall mean approval under the Japanese
Pharmaceuticals and Medical Devices Act (PMDA) enacted November 2014 for a
Product that allows time-limited marketing approval for use of the Product.

1.8 The term “Cost of Supply” shall mean [*].

1.9 The term “Foreground IP” shall mean, with respect to a Party, (a) any and
all non-public, proprietary technical information, know-how, trade secret, data,
test results, knowledge, techniques, discoveries, inventions, specifications,
designs, regulatory filings, and other information (whether or not patentable)
and (b) any intellectual property rights thereon (except trademarks), including
patent and patent application issuing or filed for based thereon and copyright;
in each case under clause (a) and (b), that is specifically related to a Product
or to the manufacture, development, distribution, promotion, marketing, use,
import, offer for sale or sale of a Product and that is first owned or
controlled on or after the Effective Date by such Party or any of its
Affiliates.

1.10 The term “Full Approval” shall mean final marketing approval for sale and
distribution of an approved Product.

1.11 The term “Ischemic Stroke Field” shall mean the treatment of ischemic
stroke in humans.

1.12 The term “Ischemic Stroke Product” shall mean any product within the
Ischemic Stroke Field for the Territory.

 

 

* Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

1.13 The term “Know-How” shall mean any and all non-public, proprietary
technical information, know-how, data, test results, knowledge, techniques,
discoveries, inventions, specifications, designs, regulatory filings, and other
information (whether or not patentable).

1.14 The term “Laws” shall mean all applicable laws, statutes, regulations,
rules, ordinance, order, decree, ruling or binding position or guideline of any
governmental authority having jurisdiction over the subject act(s) or matter(s).

1.15 The term “LOI” shall mean that Letter of Intent dated 15 October 2015 by
and between the Parties.

1.16 The term “MAPC” shall mean any multipotent adult progenitor cell described
in ATHX MAPC Background Patents.

1.17 The term “Net Sales” shall mean, with respect to each Product, the total
gross sales of such products sold by Healios, its Affiliate or their respective
direct or indirect sublicensee under the license or sublicense of this
Agreement, for arm’s length sales to any non-Affiliated third party in the
Territory, less the following deductions: trade and cash discounts, sales and
excise taxes, rebates and return of goods. The foregoing shall be booked or
calculated in accordance with Generally Accepted Accounting Principles (GAAP) or
International Financial Reporting Standard (IFRS) each as consistently applied
by the selling entity. For clarification, if the product once sold by Healios,
its Affiliate or their sublicensee, for arm’s length sales to any non-Affiliated
third party in the Territory is recalled, such sales shall be deducted from the
Net Sales.

1.18 [Section no longer used.]

1.19 The term “Organ Bud Field” shall mean (a) as of the Effective Date, the
treatment of liver disease or dysfunction in humans by implant of certain liver
cell precursors (such organ tissue cell precursors known as “organ buds”)
(“First Indication”) and (b) shall be expanded to include the treatment of other
organ diseases or dysfunctions in humans by implant of organ buds if and only if
the option to expand the Field is exercised by Healios in accordance with
SECTION 4.

1.20 The term “Organ Bud Product” shall mean a product that is used for organ
bud transplantation in humans in the Organ Bud Field and that is generated at
least in part using MAPC.

1.21 The term “Organ Bud Product Net Sales” shall mean [*].

1.22 The term “Other Improvements” shall mean with respect to a Party, (a) any
and all non-public, proprietary technical information, know-how, trade secret,
data, test results, knowledge, techniques, discoveries, inventions,
specifications, designs, regulatory filings, and other information (whether or
not patentable) and (b) any intellectual property rights

 

 

* Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

thereon (except trademarks), including patent and patent application issuing or
filed for based thereon and copyright; in each case under clause (a) and (b),
that result from activities conducted in accordance with this Agreement and that
are not otherwise Foreground IP. Other Improvements include all such things that
result from the research, development, manufacture or use of MAPC made by or for
Athersys, its Affiliates or their respective licensees or that are covered by
any claim within the ATHX MAPC Background Patents.

1.23 The term “Primary Field” shall mean (a) as of the Effective Date, the
Ischemic Stroke Field and (b) shall be expanded to include the ARDS/[*] Field if
and only if the option to expand the Primary Field is exercised by Healios in
accordance with SECTION 4.

1.24 The term “Product” shall mean (a) as of the Effective Date, any Ischemic
Stroke Product and (b) shall be expanded to include any ARDS/[*] Product if and
only if the option to expand the Primary Field is exercised by Healios in
accordance with SECTION 4.

1.25 The term “Termination of this Agreement” shall mean any expiration of this
Agreement under SECTION 12 or termination of this Agreement for any reason under
SECTION 13.

1.26 The term “Territory” shall mean Japan.

1.27 The term “Trademark” shall mean any trademark owned by ATHX and licensed to
Healios under this Agreement for the Product in the Territory for the Field.

 

SECTION 2 LICENSE OF BACKGROUND IP.

2.1 Subject to the terms and conditions of this Agreement, ATHX grants to
Healios, under the ATHX MultiStem Background Patents and ATHX MultiStem
Background Know-How (collectively “ATHX MultiStem Background IP”), an exclusive,
non-transferable and non-assignable (except as provided pursuant to
Section 19.6) license to research, develop, use, distribute, promote, market,
offer for sale, sell and import Products in the Territory solely for and in the
Primary Field. The foregoing license includes the right to sublicense
(a) without consent of ATHX, to Affiliates of Healios and to contractors engaged
by Healios or its Affiliate to develop (including to conduct clinical trials)
and distribute, promote, market, offer for sale, sell and import Products in the
Primary Field in the Territory and for such purpose and (b) only with the
advance, written consent of ATHX, which will not be unreasonably withheld, to
all other non-Affiliates of Healios or for any other purpose. The foregoing
rights to import are limited to the import of Products supplied by ATHX or its
Affiliate unless and until the license is granted under Section 2.2.

2.2 Subject to the terms and conditions of this Agreement, ATHX will grant to
Healios under the ATHX MultiStem Background IP, a non-exclusive,
non-transferable and non-assignable (except as provided pursuant to
Section 19.6) license to make and have made Products worldwide solely for import
into the Territory for use in the Primary Field in the Territory, upon and after
any of the following events occurs:

(a) ATHX does not supply the Products to Healios at the pricing set forth in
Section 10.4 or otherwise acceptable to Healios, as further provided in
Section 10.5;

 

 

* Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(b) ATHX fails to supply all or a material part of the amount of the Product
reasonably requested by Healios by any delivery date in a binding purchase order
and fails to supply the shortfall within a reasonable period from the delivery
date;

(c) At least 30 days before ATHX announces that ATHX becomes insolvent;

(d) At least 30 days before ATHX voluntarily files a petition for commencement
of insolvency proceedings including, without limitation, bankruptcy, liquidation
and reorganization (collectively referred to as “Insolvency Proceeding”); or

(e) Prior to a court of competent jurisdiction issues (i) an order of relief in
an Insolvency Proceeding with ATHX as the debtor or (ii) an order of
commencement of an involuntary Insolvency Proceeding against ATHX and after such
proceeding is not dismissed within 45 days after such commencement.

2.3 ATHX represents and warrants that, to the best of its knowledge as of the
Effective Date, the ATHX MultiStem Background Patents for the Primary Field in
the Territory are as specified in Schedule 2. ATHX shall update Schedule 2 to
reflect the current state of ATHX MultiStem Background Patents in the Territory
and send to Healios the updated Schedule 2 as of each anniversary of the
Effective Date within a 30 day period from the anniversary.

2.4 Subject to the terms and conditions of this Agreement, ATHX grants to
Healios, under the ATHX MAPC Background Patents, an exclusive, worldwide,
non-transferable and non-assignable (except as provided pursuant to
Section 19.6) license to use MAPC provided by ATHX or its Affiliate to Healios
to research, develop, distribute, promote, market, make, have made, use, import,
offer for sale, and sell Organ Bud Products in the Organ Bud Field. The
foregoing license includes the right to sublicense (a) without consent of ATHX,
to Affiliates of Healios and to contractors engaged by Healios or its Affiliate
to research, develop (including to conduct clinical trials) and distribute,
promote, market, offer for sale, and sell Organ Bud Products in the Organ Bud
Field and for such purpose and (b) only with the advance, written consent of
ATHX, which will not be unreasonably withheld, to all other non-Affiliates of
Healios or for any other purpose. ATHX hereby consents to Healios granting a
sublicense to Yokohama City University under the foregoing rights to research
and develop Organ Bud Products in the Organ Bud Field.

2.5 As between the Parties, ATHX is and shall remain the sole owner of all ATHX
MultiStem Background Patents and ATHX MAPC Background Patents, and ATHX shall be
responsible for preparation, filing, prosecution, maintenance of all such ATHX
MultiStem Background Patents and ATHX MAPC Background Patents in its sole
discretion and at its sole cost and expense.

 

SECTION 3 FOREGROUND IP AND OTHER IMPROVEMENTS.

3.1 Subject to the terms and conditions of this Agreement, ATHX shall grant, and
hereby grants immediately upon the existence of any Foreground IP of ATHX, to
Healios an exclusive, non-transferable and non-assignable (except as provided
pursuant to Section 19.6)



--------------------------------------------------------------------------------

CONFIDENTIAL

 

license under the Foreground IP of ATHX to research, develop, use, distribute,
promote, market, offer for sale, sell and import Products in the Territory
solely for and in the Primary Field. The foregoing license includes the right to
sublicense (a) without consent of ATHX, to Affiliates of Healios and to
contractors engaged by Healios or its Affiliate to develop (including to conduct
clinical trials) and distribute, promote, market, offer for sale, sell and
import Products in the Primary Field in the Territory and for such purpose and
(b) only with the advance, written consent of ATHX, which will not be
unreasonably withheld, to all other non-Affiliates of Healios or for any other
purpose. The foregoing rights to import are limited to the import of Products
supplied by ATHX or its Affiliate unless and until the license is granted under
Section 3.2.

3.2 Subject to the terms and conditions of this Agreement, ATHX will grant to
Healios under the Foreground IP of ATHX, a non-exclusive, non-transferable and
non-assignable (except as provided pursuant to Section 19.6) license to make and
have made Products worldwide solely for import into the Territory for use in the
Primary Field in the Territory, upon and after occurrence of any of the events
described in clauses (a) – (e) of Section 2.2.

3.3 Subject to the terms and conditions of this Agreement, Healios shall grant,
and hereby grants immediately upon the existence of any Foreground IP of
Healios, to ATHX a non-exclusive, non-transferable and non-assignable (except as
provided pursuant to Section 19.6) license, under the Foreground IP of Healios,
with the right to grant sublicenses, to research, develop, make, have made, use,
distribute, promote, market, offer for sale, sell and import Products outside
the Primary Field or Territory.

3.4 Unless constrained by the agreement with any licensee of ATHX or its
Affiliate, ATHX will make reasonable efforts to consult with and enable Healios
to use non-clinical/clinical data, information regarding CMC, the record of
discussions and meetings with regulatory agencies, and test results of the
Product generated by ATHX, its Affiliate or a licensee of ATHX of the Product
outside the Territory as reasonably necessary for Healios’ obtaining approval of
the Product in the Primary Field in the Territory including, but not limited to,
filing applications for approval. Unless constrained by the agreement with any
sublicensee of Healios or its Affiliate, Healios will make reasonable efforts to
consult with and enable ATHX, its Affiliates, and their licensees to use
non-clinical/clinical data, information regarding CMC, the record of discussions
and meetings with regulatory agencies, and test results of the Product generated
by Healios, its Affiliate and their sublicensee in the Primary Field in the
Territory as reasonably necessary for ATHX’s, its Affiliates’ and their
licensees’ filing applications for approval of the Product outside of the
Territory.

3.5 At least once per calendar year, each Party shall disclose in writing to the
JSC and the other Party a general description of all new Foreground IP relating
to the Primary Field and generated by such Party or any of its Affiliates since
the last time reported. If a Party recognizes that any Foreground IP created by
a Party and not previously disclosed to the other Party is reasonably likely to
have a material impact on the activities contemplated by this Agreement, then
such Party shall promptly notify the JSC and other Party of such Foreground IP.
Each Party shall provide further, more detailed disclosures of any such
Foreground IP as reasonably requested by the other Party or the JSC from time to
time.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

3.6 Inventorship of Foreground IP and Other Improvements, whether or not
patentable, shall be determined in accordance with U.S. patent laws. Authorship
of Foreground IP and Other Improvements shall be determined in accordance with
U.S. copyright laws.

3.7 As between the Parties, ownership of Foreground IP shall be determined as
follows:

(a) ATHX shall solely own all Foreground IP for which one or more director(s),
officer(s), employee(s), agent(s), representative(s), consultant(s), or
independent contractor(s) of ATHX or any of its Affiliates is/are the only
inventor(s) or author(s), as applicable (“Representative(s)”);

(b) Healios shall solely own all Foreground IP for which one or more
Representative(s) of Healios or any of its Affiliates is/are the only
inventor(s) or author(s), as applicable; and

(c) ATHX shall solely own all Foreground IP for which one or more
Representative(s) of ATHX or any of its Affiliates together with one or more
Representative(s) of Healios are joint inventor(s) or author(s), as applicable;

in each such case, subject to (i) the licenses granted in such Foreground IP in
this SECTION 3 and (ii) Healios shall not grant any license or otherwise permit
any Person to use, access or exploit any of the Foreground IP of Healios for any
purpose (a) within the Territory outside of the Primary Field or (b) outside of
the Territory other than for the manufacture and supply of Products to Healios
for use within the Territory in the Primary Field.

3.8 ATHX shall be responsible for preparation, filing, prosecution, maintenance
of all such Foreground IP of ATHX in its sole discretion and at its sole cost
and expense.

3.9 Healios shall be responsible for preparation, filing, prosecution,
maintenance of all such Foreground IP of Healios in its sole discretion and at
its sole cost and expense.

3.10 As between the Parties, ownership of Other Improvements shall be determined
consistent with inventorship, or authorship, as applicable. As between the
Parties, unless otherwise mutually agreed by the Parties, ATHX shall be
responsible for preparation, filing, prosecution, maintenance of all patent
applications and patents that claim Other Improvements owned jointly by ATHX and
Healios after obtaining a consent on the documents to be filed at the patent
office from Healios, and the cost and expense of all such activities will be
shared equally by the Parties. Except as provided in the preceding sentence,
each of the Parties may exploit jointly-owned Other Improvements, including any
issued patents granted thereon, independently of, and without accounting to, the
other joint owner (subject to any applicable underlying rights of either Party
that may be required to exploit such joint ownership rights).



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SECTION 4 OPTION TO EXPAND THE FIELDS.

4.1 After payment of the upfront license fee provided in Section 7.1, Healios
shall have the right, conditioned upon payment of a one-time fee of $10,000,000
US Dollars (“Expansion Fee”) to expand (a) the Primary Field in the Territory to
include the ARDS/[*] Field and (b) the Organ Bud Field to include all
indications other than the First Indication.

4.2 To exercise its option to expand the Primary Field and the Organ Bud Field,
Healios must provide notice together with the payment of the Expansion Fee to be
received byATHX no later than the later of 5 P.M. Eastern Standard Time (New
York) on the later of: (a) December 31, 2016 or (b) 30 days after the date upon
which ATHX has provided to Healios the initial results of the ATHX study of ARDS
using the ATHX MultiStem Background Patents or ATHX MultiStem Background Know
How.

4.3 ATHX shall update the ATHX MultiStem Background Patents provided on Schedule
2 and the ATHX MAPC Background Patents provided on Schedule 1 upon such
expansion of the Primary Field and Organ Bud Field in accordance with this
SECTION 4 to show the then-current state of the patents and patent applications
that are applicable to such fields after such expansion.

 

SECTION 5 ATHX RIGHT OF FIRST NEGOTIATION.

5.1 ATHX shall have the first right regarding commercialization of an Organ Bud
Product for an indication in the Organ Bud Field in North America, as mutually
agreed upon by the Parties, as provided in this SECTION 5. Such right shall
exist during the period that starts on the Effective Date and ends upon the
later of (a) 5 years after the Effective Date and (b) 30 days after
authorization to initiate clinical studies of an Organ Bud Product under the
first investigational new drug application or equivalent thereto in Japan, North
America or the European Union.

5.2 During the period described in Section 5.1, before Healios starts to
negotiate with any third party to grant a (sub)license for the commercialization
of an Organ Bud Product in North America for the First Indication or an
alternative indication as may be mutually agreed by the Parties, Healios shall
first offer ATHX to grant a (sub)license under all Healios intellectual property
regarding such Organ Bud Product and collaborate for the commercialization.
Within a 60 day period, ATHX and Healios will negotiate the terms of a
definitive agreement regarding the commercialization of such Organ Bud Product
for such indication in North America and use their respective good faith efforts
to enter into a definitive agreement. If, despite each Party’s good faith
efforts, the Parties are not able to reach agreement, Healios shall be free to
negotiate and execute an agreement with the third party.

 

SECTION 6 TRADEMARK.

6.1 ATHX shall select the Trademark in accordance with Laws in the Territory and
taking into account advice from relevant authorities. The Trademark shall be
property of ATHX.

6.2 As between the Parties, ATHX shall have the right to register and maintain
the Trademark for the Product at the competent authority in the Territory
including the Japan Patent Office. ATHX shall be the party to file application
of and maintain the registration of Trademark and to defend the registration
against any third party’s challenge including,

 

 

* Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

without limitation, filing of invalidation trial. ATHX shall be responsible for
the costs and fees incurred in relation to filing application of, maintaining
and defending the registration of the Trademark. Healios will cooperate with
ATHX with respect to all such activities as reasonably requested by ATHX from
time to time, including by providing such testimony, documents, samples or other
materials required to prove use of the Trademark in the Territory. The
reasonable out-of-pocket costs and fees incurred by Healios in connection with
such cooperation shall be reimbursed by ATHX.

6.3 As between the Parties, ATHX shall have the right to enforce the Trademark
against infringements or other violations thereof, shall be responsible for all
costs and fees incurred in relation to such activity, and shall be entitled to
retain all awards or damages in connection with such activities. Healios shall
promptly notify ATHX of any known infringements or other violations of the
Trademark in the Territory.

6.4 Subject to the terms and conditions of this Agreement, ATHX hereby grants to
Healios and its Affiliate an exclusive, non-transferable and non-assignable
license, with the right to sublicense with prior written notice to ATHX, to use
the Trademark to develop, distribute, promote, market, offer for sale, sell, and
import Product in the Primary Field in the Territory.

6.5 Healios shall and shall cause its Affiliate and its and their respective
sublicensee to only distribute, promote, market, offer for sale, and sell
Product in the Primary Field in the Territory using the Trademark. Furthermore,
upon and after notice by ATHX, Healios shall refer to Product in its regulatory
filings for the Primary Field in the Territory using the Trademark.

6.6 All goodwill of the Trademark generated through use of it by Healios, its
Affiliate and its and their respective sublicensee will inure to the sole
benefit of ATHX. Healios shall not, and shall cause its Affiliate and their
respective sublicensee not to (a) use, register or apply to register the
Trademark, an variant of it, any mark including it or any variant of it, or any
mark confusingly similar to the Trademark or (b) do or permit to be done any act
that impairs, prejudices, dilutes or infringes ATHX’s rights in the Trademark.

6.7 Healios shall and shall cause its Affiliate and its and their respective
sublicensee to only use the Trademark in the form approved by ATHX from time to
time, provided that the approval shall not be unreasonably withheld. Healios
shall provide to ATHX samples of use of the Trademark as reasonably requested by
ATHX from time to time. Healios, its Affiliate or their sublicensee may seek the
foregoing approval from ATHX, which approval shall not be unreasonably withheld
or delayed, for use of the Trademark in combination with any mark indicating
(i) Healios, its Affiliate or their sublicensee, including, without limitation,
corporate identity of Healios, its Affiliate or their sublicensee or (ii) any
brand controlled or owned by Healios, its Affiliate or their sublicensee.

 

SECTION 7 PAYMENTS.

7.1 Healios shall pay to ATHX an upfront licensee fee of $15,000,000.00 US
Dollars, less a credit of the “LOI Fee” in the amount of $245,424.29 US Dollars
(representing the payment of ¥29,500,000 JPY paid by Healios under the LOI), for
a total of $14,754,575.71.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

7.2 ATHX will issue an invoice for payment of the upfront licensee fee within 30
days of the Effective Date and Healios will make the payment within 15 days of
the receipt of the invoice.

7.3 As partial consideration for the rights granted, Healios shall pay to ATHX
the following for the Ischemic Stroke Field (“Ischemic Stroke Development
Milestone Payments”), which shall be non-refundable, non-creditable towards
future royalties or any other payments due from Healios under this Agreement:

[*].

7.4 As a partial consideration for the rights granted, and in addition to the
milestones provided in Section 7.3, Healios shall pay to ATHX each of the
following sales milestone payments upon first achievement of the corresponding
Net Sales of Ischemic Stroke Products provided in Table 7.4 (“Ischemic Stroke
Sales Milestone Payments”), which shall be non-refundable, non-creditable
towards future royalties or any other payments due from Healios under this
Agreement and shall be due within 45 days from the end of the calendar quarter
in which the milestone is achieved:

Table 7.4 – Ischemic Stroke Sales Milestone Payments

 

[*]

     [* ] 

[*]

     [* ] 

[*]

     [* ] 

[*]

     [* ] 

7.5 After expansion of the Primary Field to include the ARDS/[*] Field in
accordance with SECTION 4, Healios shall pay to ATHX, in addition to the
milestone payments under Section 7.3 and 7.4, the following (“ARDS/[*]
Development Milestone Payments”), which shall be non-refundable, non-creditable
towards future royalties or any other payments due from Healios under this
Agreement:

[*]

7.6 After expansion of the Primary Field to include the ARDS/[*] Field in
accordance with SECTION 4, Healios shall pay to ATHX the following sales
milestone payments upon first achievement of the Net Sales of ARDS/[*] Products
provided in Table 7.6 (“ARDS/[*] Sales Milestone Payments”), which shall be
non-refundable, non-creditable towards future royalties or any other payments
due from Healios under this Agreement and shall be due within 45 days from the
end of the calendar quarter in which the milestone is achieved:

Table 7.6 – ARDS/[*] Sales Milestone Payments

 

[*]

     [* ] 

[*]

     [* ] 

[*]

     [* ] 

[*]

     [* ] 

 

 

* Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

7.7 Healios shall notify ATHX of the occurrence of each of the milestones
provided in Sections 7.3, 7.4, 7.5, or 7.6 within 30 days of each such
occurrence. ATHX will provide an invoice for any such payment promptly after
request by Healios, but the date of such invoice will have no effect on the due
date for the payment.

7.8 As partial consideration for the rights granted, and in addition to any
payments due under Sections 7.1 –7.7, Healios shall pay to ATHX royalties on the
portion of Net Sales of Products in a calendar year at the rates set forth in
Table 7.8 below:

Table 7.8 – Royalty Rates

 

Net Sales of Products

  

Royalty Rate

 

[*]

     [* ] 

[*]

     [* ] 

[*]

     [* ] 

[*]

     [* ] 

[*]

     [* ] 

The foregoing rates will be applied on an incremental basis throughout a
calendar year. For example, [*].

7.9 As partial consideration for the rights granted, and in addition to any
payments due under Sections 7.1 - 7.8, Healios shall pay to ATHX a royalty of
[*] of Organ Bud Product Net Sales.

7.10 Payment of the amounts due under Sections 7.8 and 7.9 shall be made in US
Dollars within 60 days from the end of each calendar quarter. To calculate the
amount due in US Dollars, Healios shall convert the amount of Net Sales of
Products from JPY to US Dollars using the currency conversion published by the
Wall Street Journal, Eastern Edition, and based upon the average conversion rate
for the calendar quarter being reported.

 

 

* Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

7.11 All amounts required to be paid by Healios under this Agreement shall be
paid in US Dollars even if the calculation of such amount is not based upon US
Dollars.

7.12 Any payments made by a Party pursuant to this Agreement shall not be
reduced on account of any Taxes unless required by applicable law. ATHX shall be
responsible for paying any and all Taxes (other than withholding taxes required
to be paid by Healios under applicable law, except to the extent that ATHX does
not provide any requested IRS documentation) levied on account of, or measured
in whole or in part by reference to, any payments it receives hereunder. Healios
shall deduct or withhold from any such payments to ATHX any Taxes that Healios
is required to deduct or withhold under applicable law. Notwithstanding the
foregoing, if ATHX is entitled under any applicable Tax treaty to a reduction in
the rate of, or the elimination of, applicable withholding Tax, it may deliver
to Healios or the appropriate governmental authority (with the assistance of
Healios to the extent that such assistance is reasonably required and is
requested in writing) the prescribed forms necessary to reduce the applicable
rate of withholding or to relieve Healios of its obligation to withhold Tax, and
Healios shall apply the reduced rate of withholding, or dispense with
withholding, as the case may be, provided that Healios has received evidence, in
a form reasonably satisfactory to Healios, of ATHX’s delivery of all applicable
forms (and, if necessary, its receipt of appropriate governmental authorization)
at least 10 days prior to the time that the payments are due. If, in accordance
with the foregoing, Healios withholds any amount, it shall (a) timely remit to
ATHX the balance of such payment excluding the withheld tax; (b) timely remit
the full amount withheld to the proper governmental authority; and (c) send to
ATHX written proof of remittance of the full amount withheld within 30 days
following remittance.

 

SECTION 8 DEVELOPMENT OF PRODUCTS.

8.1 Healios shall be responsible to file applications for and to obtain and hold
Conditional Approvals and Full Approvals for the Products in the Territory, as
well as application for NHI Price listings for the Products in the Territory.
Healios shall be the responsible Party for funding and conducting all clinical
studies for the Products in the Territory. ATHX, at its discretion upon the
request of Healios, will consult with and provide information and advice to
Healios to support Healios’ regulatory and development activities within the
Primary Field.

8.2 ATHX remains responsible to file applications for approval and to obtain and
hold all regulatory approvals for Products in the Primary Field outside the
Territory, at its discretion. In the event of international studies that involve
the Primary Field sponsored by ATHX or any of its third party licensees of the
ATHX MultiStem Background IP, Healios may elect to participate in such study as
a joint participant therein provided that such participation is in compliance
with all Laws and, to the extent necessary, is permitted by such third party
licensee(s). If Healios participates in any such study(ies), then Healios shall
be responsible for all of the direct costs associated with the study(ies) in the
Territory, as well as a reasonable allocation of all of the indirect and
overhead costs associated with the study based upon the % of patients in the
Territory as part of the overall study(ies) or such other allocation as may be
mutually agreed by the Parties.

8.3 If Healios elect to participate in international studies under the
Section 8.2, the Parties shall, to their respective best efforts, coordinate
international regulatory, development and reimbursement strategies for Products
in the Primary Field. Each Party shall have final responsibility for its
respective territory.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SECTION 9 JOINT STEERING COMMITTEE.

9.1 In order to develop, to file applications for and to obtain and hold
Conditional Approvals and Full Approvals for the Products in the Territory as
smoothly and expeditiously as possible, as well as to distribute, to promote, to
market and to sell the Products in the Territory as efficiently as possible,
ATHX and Healios shall establish a Joint Steering Committee (the “JSC”) as a
body for discussion and decision about all important courses of action to take
in due course after the Effective Date.

9.2 Agenda of the JSC will cover the following:

(a) Determination of an overall development plan of Products in the Territory
and the life cycle management such as commencement and/or discontinuance of
development of such Products in the Territory;

(b) Reporting and review of the progress of the development plan of Products in
the Territory, and revision, if necessary, of such plan;

(c) Reporting and review of the application strategy for the approval of the
Products in the Territory and the strategy for filing of application thereof and
for the NHI Price listings;

(d) Reporting strategy on marketing, promotion plans, the sales record and post
marketing study of Products in the Territory; and

(e) Any other important matters related to development, marketing or sale of
Products in the Territory for the purpose of achieving smooth and maximum
penetration of Products in the Territory.

9.3 The JSC shall consist of [*]. Such representatives shall be at a senior
management level, and may be changed by either Party appointing them. A
chairperson of the JSC shall be appointed by Healios from its representatives.

9.4 The meetings of the JSC shall be held once a year as an ordinary meeting and
at any time upon reasonable request from either Party as an extraordinary
meeting for any urgent matters. The JSC shall be held face to face or by
telephone/video conference; provided, however, for the reason of urgency or
convenience, with respect to agenda and content the JSC may also make decisions
in writing (or by electromagnetic records) if all members of the JSC have agreed
in advance in writing.

9.5 In the case of failure to form unanimity in the JSC, [*] subject to
Section 9.6.

9.6 When a decision of JSC is reasonably expected to have a material effect on
ATHX’s development, reimbursement, pricing or commercialization outside the
Primary Field or the Territory, the chairperson of the JSC shall fairly and
reasonably consider the material effect of such a decision. When either Party is
dissatisfied with the judgment, the Party may submit such dispute to mediation
in accordance with the mediation rules of the International Chamber of Commerce.
The place of mediation shall be Tokyo. The language to be used in the mediation
shall be English. If the Parties cannot agree upon the course of action to be
taken as a result of such mediation, either Party may submit the dispute for
final resolution by arbitration pursuant to Section 19.2. Unless and until such
dispute is finally resolved by such arbitration or the Parties otherwise mutual
agree as to the action to be taken (or not taken) regarding the disputed
subject, the judgment shall have no effect and neither Party may take such
action (or refrain from taking such action) that was the subject of such
judgment.

 

 

* Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SECTION 10 SUPPLY OF PRODUCTS AND MAPC.

10.1 Subject to the terms and conditions of this SECTION 10, ATHX or its
Affiliate, itself or through competent third party manufacturer(s) (“Third Party
Manufacturer(s)”) shall supply to Healios, and Healios shall order and purchase
from ATHX or its Affiliate, (a) all of the Products reasonably required for the
Primary Field in the Territory and (b) all of the MAPC reasonably required for
use in the research and development of Organ Bud Products in the Organ Bud
Field.

10.2 The Products delivered by or for ATHX or its Affiliate shall be
manufactured in accordance with all Laws and shall be delivered in finished form
required for use in the Primary Field in the Territory. The MAPC delivered by or
for ATHX or its Affiliate shall be manufactured in accordance with all Laws, and
shall be provided in forms suitable for research and development of Organ Bud
Products in the Organ Bud Field, as such forms may be mutually agreed.

10.3 In addition to the payments due under SECTION 7, as partial consideration
for the rights granted Healios will pay to ATHX or its Affiliate for MAPC
supplied to Healios under this Agreement [*].

10.4 In addition to the payments due under SECTION 7, as partial consideration
for the rights granted Healios will pay to ATHX or its Affiliate for Products
supplied to Healios under this Agreement will be as follows:

[*].

10.5 ATHX and its Affiliates will use commercially reasonable efforts to be able
to supply the Products pursuant to Section 10.4(a) to Healios for use in the
Primary Field in the Territory [*], then the sole and exclusive remedy of
Healios will be that ATHX will grant to Healios the licenses set forth in
Section 2.2 and 3.2 to make and have made such Products so affected anywhere in
the world solely for import into the Territory for use in the Primary Field in
the Territory.

 

 

* Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

10.6 ATHX and its Affiliates shall deliver Products and MAPC Ex-Works (Incoterms
2010) at the location of ATHX, its Affiliate or their respective Third Party
Manufacturer, as may be designated by ATHX from time to time.

10.7 All payments under this SECTION 10 shall be invoiced and paid in US Dollars
within 30 days from the date Healios receives the invoice from ATHX or its
Affiliates.

10.8 Healios shall have the right to audit manufacturing facilities of ATHX, its
Affiliates and the Third Party Manufacturer(s) that are making the Products or
MAPC for delivery to Healios under this Agreement for compliance with Laws. ATHX
shall permit Healios to conduct the audit upon reasonable advance notice, during
normal business hours, in a manner that does not interfere with normal
operations, and subject to all on-site rules and regulations for visitors, and
ATHX shall cooperate with Healios in the audit. ATHX shall ensure that its
contracts with the Third Party Manufacturer(s) allow such audits of Third Party
Manufacturer(s).

10.9 Healios shall have the right to verify the [*] for Products and MAPC
through independent accountants or auditors. ATHX shall permit the independent
accountants or auditors to conduct such verification upon reasonable advance
notice, during normal business hours, in a manner that does not interfere with
normal operations, and subject to all on-site rules and regulations for
visitors, and ATHX shall cooperate with Healios and the independent accountant s
or auditors in the verification. ATHX shall make and keep records necessary for
calculation of such [*] and allow the independent accounts or auditors to access
and examine the records in the verification. ATHX and Healios will discuss to
decide the number of independent accountants or auditors to access and examine
the records in the verification. ATHX may require the independent accountants or
auditors to enter into a confidentiality agreement with ATHX before undertaking
any such verification, provided that the independent accountants or auditors may
disclose and report the results of the verification, including, the information
concerning [*], to Healios.

10.10 ATHX, its Affiliate or their Third Party Manufacturer shall provide
certificates of analysis to Healios for all the Products supplied under this
Agreement. Upon reasonable request from Healios, ATHX shall provide Healios with
any documents that are related to the manufacturing and supply of the Products
to Healios under this Agreement and that are reasonably necessary for Healios to
prepare or submit its regulatory filings in relation to the Products in the
Primary Field in the Territory. Upon reasonable request from Healios, ATHX shall
provide Healios with any documents that are related to the manufacturing and
supply of MAPC to Healios under this Agreement and that are reasonably necessary
for Healios to prepare or submit its regulatory filings in relation to the Organ
Bud Products in the Organ Bud Field.

10.11 ATHX may consider establishing manufacturing in the Territory to supply
Products for use in the Primary Field in the Territory. If requested by ATHX,
the Parties will work together to establish a suitable approach to facilitate
this goal.

 

 

* Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SECTION 11 TECH TRANSFER.

11.1 When any of the events described in clauses (a) to (e) in Section 2.2
occurs, if requested by Healios, ATHX shall promptly begin to provide and
transfer to Healios or its Affiliate any and all data, information, know-how or
technology required for manufacturing the Products for the Primary Field for the
Territory and support Healios so that Healios may make or have made such
Products for the Primary Field for the Territory (collectively “Manufacturing
Information”). Manufacturing Information shall include, without limitation, any
confidential manufacturing dossier such as all specifications, SOPs and testing
reports. Manufacturing Information shall cover any and all information that ATHX
provides to at least one of the Third Party Manufacturer(s) of the subject
Product during all or part of the term of this Agreement. If requested by
Healios, ATHX will use commercially reasonable efforts to facilitate an
arrangement between Healios and a Third Party Manufacturer that ATHX retains for
the manufacturing of Product provided to Healios, so that [*]. Such transfer of
Manufacturing Information (the “Tech Transfer”) shall be deemed completed if
Healios becomes ready to manufacture or have manufactured the subject Product
for the requirement in the Territory.

11.2 Notwithstanding Section 11.1 above, any of the events described in clauses
(a) or (b) in Section 2.2 occurs, Healios may provide ATHX with notice thereof
and its intent to exercise its rights under Section 11.1. If ATHX demonstrates
within 30 days after receipt of such notice that ATHX is able to supply Healios
with the subject Product for the Primary Field in the Territory [*], then
Healios may not exercise such rights. If ATHX fails to so demonstrate, Healios
may exercise such rights. In response to exercise of such rights by Healios upon
or after ATHX’s failure to so demonstrate under this Section 11.2, ATHX shall
assume the obligations as set forth in Section 11.1.

11.3 The Parties shall make their reasonable efforts, and shall reasonably
cooperate with each other, so that the Tech Transfer may be completed as soon as
reasonably possible after any of (a) to (e) in Section 2.1 occurs.

11.4 ATHX shall be responsible for the costs of ATHX and its Affiliates in
connection with the Tech Transfer described in Section 11.1. Healios shall be
responsible for the costs of Healios and its Affiliates in connection with the
Tech Transfer described in Section 11.1 and any associated costs of Healios’
designated third party manufacturer, if applicable, [*].

11.5 If, at any time after Healios has exercised its right to manufacture the
subject Product pursuant to Section 11.1 and before or after the Tech Transfer
is completed, ATHX reasonably demonstrates that it is able to supply Healios
with the subject Product for the Primary Field in the Territory [*], then
Healios will purchase a reasonable proportion of its requirements of the subject
Product from ATHX on a non-exclusive basis, taking into

 

 

* Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

account the nature and extent of Healios’ fixed manufacturing investment and
third party purchase commitments and price competitiveness of ATHX, for so long
as ATHX continues to demonstrate its ability to supply [*].

 

SECTION 12 TERM AND EXPIRATION.

This Agreement shall become effective on the Effective Date and remain in full
force and effect until no intellectual property rights remain in any of the ATHX
MultiStem Background IP, Foreground IP of ATHX, and ATHX MAPC Background
Patents, unless terminated earlier pursuant to SECTION 13.

 

SECTION 13 TERMINATION; EFFECTS OF TERMINATION OF THIS AGREEMENT.

13.1 Healios may terminate this Agreement without cause with 6 months prior
written notice to ATHX.

13.2 Healios may terminate this Agreement immediately by notice to ATHX in the
event that ATHX is in material breach of this Agreement and fails to rectify
such breach within 60 days of written notice of such breach from Healios.

13.3 ATHX may terminate this Agreement, in its entirety or in part with respect
to any Product, Organ Bud Product, Ischemic Stroke Field, ARDS/[*] Field or
Organ Bud Field, immediately by notice to Healios in the event Healios is in
material breach of this Agreement and fails to rectify such breach within 60
days of written notice of such breach from ATHX. Without limiting the foregoing,
Healios’ failure to pay any of the amounts due under SECTION 7 when due is a
material breach of this Agreement.

13.4 Upon Termination of this Agreement for any reason:

(a) the provisions in Sections 1, 2.5, 3.3, 3.6-3.10, 7.10-7.12, 13.4-13.7, 15,
16, 18.6, and 19 shall survive Termination of this Agreement if and as
applicable; and

(b) all obligations accruing prior to Termination of this Agreement shall remain
due and owed in accordance with their respective terms.

13.5 Upon Termination of this Agreement by Healios pursuant to Section 13.1 or
by ATHX pursuant to Section 13.3, Healios will work in good faith with ATHX to
promptly (i) transfer to ATHX ownership of all investigator’s brochures,
regulatory filings and regulatory approvals for the Product in the Primary Field
in the Territory; (ii) deliver to ATHX all clinical data and information in
Healios’ possession or control relating to Products, including for clarity
manufacturing data, if any, in the same form in which Healios maintains such
data,

 

 

* Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(iii) deliver to ATHX, in the same form in which Healios maintains such items,
copies of all reports, records, regulatory correspondence and other materials in
Healios’ possession or control relating to the clinical development of Product
in the Primary Field in the Territory.

13.6 Upon Termination of this Agreement by Healios pursuant to Sections 13.1 or
13.2, Healios may continue to sell the then-current finished goods inventory of
Product in its stock as of the effective date of termination even after
termination, subject to any of its obligations under SECTION 7 that result from
such sales.

13.7 Upon Termination of this Agreement pursuant to SECTION 12 because no
intellectual property rights remain in any of the ATHX MultiStem Background IP,
Foreground IP of ATHX, and ATHX MAPC Background Patents, SECTION 6 shall remain
in full force and effect; provided, however, that the license granted to Healios
under Section 6.4 shall be royalty-bearing and shall terminate automatically
without further action by either Party at such time that neither Healios nor any
of its Affiliates or permitted sublicensees have used the Trademark in the
Territory for the sale of Products for a continuous period of 1 year. The
applicable royalty rate for such license shall be calculated based upon the
total Net Sales of Products in a calendar year, or any partial calendar year, as
appropriate, as set forth in Table 13.7 below:

Table 13.7 – Post-Term Trademark Royalty Rates

 

Total Net Sales of Products in the Calendar Year

  

Royalty

Rate

 

[*]

     [* ] 

[*]

     [* ] 

[*]

     [* ] 

[*]

     [* ] 

[*]

     [* ] 

[*]

  

All royalties due under this Section shall be paid in accordance with and
subject to Sections 7.11 and 7.11 (as if they were payments due pursuant to
Section 7.8). The payment of the amounts due under this Section 13.7 shall be
made in US Dollars within 60 days from the end of each calendar year. To
calculate the amount due in US Dollars, Healios shall convert the amount of Net
Sales of Products from JPY to US Dollars using the currency conversion published
by the Wall Street Journal, Eastern Edition, and based upon the average
conversion rate for the calendar year being reported. To determine the royalty
rate applicable to Net Sales for a partial calendar year (such as for the period
starting on Termination of this Agreement and ending at the end of the calendar
year in which that occurs), [*].

 

 

* Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SECTION 14 PHARMACOVIGILANCE AND DILIGENCE.

14.1 In accordance with any Laws, ATHX shall monitor and evaluate any and all
adverse or undesirable events in relation to the Product arising in preclinical
trials, clinical trials and post-marketing surveillance that ATHX is involved
with independently of (i) the causation between prevention or treatment with the
Product and the event and (ii) the characteristics of the event. If such event
occurs, ATHX shall report such event required to be reported under Laws to an
authority in charge in accordance with the Laws within time allowed for the
report, and forward the information of such event within the shortest delay and
no later than one week after becoming aware of the event.

14.2 In response to a request of Healios in relation to the event as set forth
in Section 14.1, ATHX shall provide an answer in writing within one week.

14.3 The Parties shall discuss and put in place a written agreement for
exchanging adverse event and other safety and pharmacovigilance information
relating to the Product prior to the initiation of clinical activity by Healios.

14.4 Healios shall use commercially reasonable efforts to develop and achieve
approval for the Ischemic Stroke Products in the Ischemic Stroke Field in the
Territory, and, upon exercise of the option to expand such Primary Field in
accordance with SECTION 4, the ARDS/[*] Products in the ARDS/[*]Field. Following
any such approval, Healios shall use commercially reasonable efforts to
commercialize such Products in the Primary Field throughout the Territory.
Without limiting the foregoing, if Healios [*], such failure shall constitute a
breach of this Section and a material breach of this Agreement subject to
termination under Section 13.3. In any such event, ATHX may elect to terminate
this Agreement in its entirety or in part only with respect to the particular
subset of Products that are the subject of the breach.

 

SECTION 15 CONFIDENTIALITY.

15.1 “Confidential Information” means (a) terms of this Agreement (but not its
mere existence) and (b) any and all proprietary information disclosed by one
Party (“Discloser”) to the other Party (“Recipient”) under this Agreement or the
MCDA, whether orally, visually, electronically such as by email or in an
electric file, or in writing, which (i) if disclosed in writing or other
tangible form, is clearly designated as being confidential by a mark with the
word “Confidential” or a similar warning, or (ii) if disclosed orally, visually
or in other non-tangible form, is disclosed as confidential at the time of
disclosure, reduced to a written document describing such information and the
place and date of such disclosure and provided to Recipient with a mark with the
word “Confidential” or a similar warning within 30 days from the date of
disclosure; provided, however, that the Confidential Information does not
include information that falls under any of the following categories, which
shall be proved by Recipient:

(a) Information which is publicly known at the time of disclosure by Discloser
or information which becomes publicly known with no fault of Recipient after
disclosure by Discloser;

 

 

* Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(b) Information which is already in the possession of Recipient on or before
disclosure by Discloser;

(c) Information which Recipient duly obtains from a third party who is not under
any obligation to maintain the confidentiality of such information;

(d) Information which Recipient has independently developed or obtained without
the benefit of information disclosed by Disclosure; or

(e) Information for which the Recipient obtains from the Discloser a prior
written approval for disclosure.

15.2 Except as otherwise provided in this SECTION 15, Recipient shall hold and
maintain Confidential Information in strict confidence, and shall not disclose
to any third party Confidential Information without a prior written approval of
Discloser and Recipient shall use Confidential Information solely for the
purpose of this Agreement (“Purpose”). Notwithstanding the foregoing, Recipient
may disclose Confidential Information to its directors, statutory auditors,
officers, employees and agents and those of its Affiliate (collectively referred
to as “Staff”) when its Staff needs to know the Confidential Information for the
Purpose. Recipient shall make its Staff comply with the obligations as set forth
in this SECTION 15, whether during the period in which the Staff has positions
in Recipient or after the Staffs leave Recipient and shall be fully liable to
Discloser for their breach of such terms as if such breach was by Recipient.

15.3 Recipient may disclose Confidential Information to its and its Affiliates’
licensees or sublicensees, as applicable, and its and their respective bankers,
accountants, counsels, consultants and independent contractors (the “Outside
Staff”) who need to know the Confidential Information for the Purpose or their
professional duties in connection with the rights or obligations of Recipient
under this Agreement, provided that Recipient shall cause the Outside Staff to
be bound by no less stringent terms than those set forth in SECTION 15 (applied
mutatis mutandis) and shall be fully liable to Discloser for their breach of
such terms as if such breach was by Recipient.

15.4 Recipient shall manage Confidential Information with the same degree of
care as it would manage its own confidential information but always with no less
stringent degree of care than a reasonable care.

15.5 In the case where Recipient is required to disclose Confidential
Information by any administrative or judicial organization (including the ICC
for mediation or arbitration under this Agreement) or under any Law, including
without limitation regulations and rules of stock exchange and, in response to
the request, discloses the Confidential Information, such disclosure does not
fall into any breach of the obligations as set forth in this SECTION 15. In such
case, Recipient shall notify Discloser of such disclosure in advance (if an
advance notice is impossible or difficult, promptly after such disclosure) and
make reasonable efforts to minimize the scope of such disclosure.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

15.6 Within 60 days after Termination of this Agreement, Recipient shall
promptly return to Discloser returnable materials in which Confidential
Information (including reproduced/replicated Confidential Information) is
recorded, or, as instructed by Discloser, destroy such materials and (ii) delete
Confidential Information recorded in unreturnable materials (including that
provided via email or as an attached file thereof and recorded in a hard disk
drive); provided, however, that (a) digital backup files automatically generated
by Recipient’s customary electronic data processing system may be retained and
properly stored as confidential files for the sole purpose of backup and will be
deleted in accordance with its retention policy and (b) ATHX may retain all
information transferred from Healios to ATHX pursuant to Section 13.5 all of
which shall thereafter be the Confidential Information of ATHX for which Healios
is deemed the Recipient (notwithstanding that Healios may have first disclosed
such information to ATHX) and with respect to which the exceptions in Sections
15.1(a)-(d) do not apply.

15.7 The obligations set forth in SECTION 15 shall be effective for 20 years
from Termination of this Agreement.

 

SECTION 16 INDEMNIFICATION.

16.1 Each Party (“Indemnifying Party”) shall protect, defend, indemnify and hold
the other Party (“Indemnified Party”), its Affiliate and its and their
respective Staff and Outside Staff (collectively, the “Indemnitees”) harmless
from and against any and all actual or threatened claims or lawsuits by any
third party and all associated liabilities, losses, damages (whether or not
“punitive” in nature), fees, expenses, costs, claims, demands, fines and
penalties, including the burden and expense of defending against all third party
claims and regulatory actions, amounts paid in settlement thereof (including
interest), and reasonable attorneys’ fees and disbursements of counsel
(“Liabilities”), arising out of or based upon (i) any misrepresentation or
breach by the Indemnifying Party of any representation or warranty in this
Agreement or (ii) any breach by the Indemnifying Party of any of the provisions
of this Agreement; except in each case to the extent that any of the Liabilities
are caused by or attributable to (x) negligence or willful misconduct of any of
the Indemnitees, (y) any misrepresentation or breach by the Indemnified Party of
any representation or warranty in this Agreement, or (z) any breach by the
Indemnified Party of any of the provisions of this Agreement or any act (or
omission) of an Indemnitee that if performed (or not performed) by the
Indemnified Party would be a breach of any provision of this Agreement. The
foregoing indemnification is conditional upon (a) the Indemnified Party shall
notify the Indemnifying Party of any claim or demand for Liabilities promptly
after it receives or notices the same, (b) Indemnified Party cooperating with
Indemnifying Party in the defense of Indemnifying Party, and if requested,
giving full control of defense to the Indemnifying Party and (c) Indemnified
Party not compromising or settling such claim or demand without the prior
written consent of the Indemnifying Party.

 

SECTION 17 INFRINGEMENT AND CHALLENGE OF RIGHTS.

17.1 When either Party (the “Notifying Party”) becomes aware of any actual or
threatened infringement of the ATHX MultiStem Background IP, the Trademark or
Foreground IP of ATHX by any third party in the Territory (the “Infringement by
Third Party”), the Notifying Party shall promptly notify the other Party of the
detailed conduct of the Infringement by Third Party and the name of the third
party to the extent that the Notifying Party knows.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

17.2 Infringement by Third Party will be addressed as follows:

(a) Subject to Section 17.2(b), Healios shall have the right, but not the
obligation, to attempt to stop Infringement by Third Party of the ATHX MultiStem
Background IP, the Trademark or Foreground IP of ATHX in the Primary Field in
the Territory, including through negotiation and litigation at its cost, to the
extent that the Infringement by Third Party is related to a product(s) competing
with any product in the Primary Field that is sold by Healios, its Affiliate or
their sublicensee. ATHX shall provide Healios with any assistance in connection
with the Healios’ activities to attempt to stop such Infringement by Third Party
as reasonably requested by Healios, including by ATHX joining as a party to any
such litigation or filing a joint action with Healios if Healios desires to seek
an injunction against the Third Party and ATHX’s participation as a party in
such litigation is required to obtain such injunction. Any recoveries resulting
from such efforts will be allocated in the following priority: (i) first, in
reimbursing Healios’ out of pocket expenses (including counsel fees and
expenses) in undertaking such activities, (ii) second in reimbursing ATHX’s out
of pocket expenses (including counsel fees and expenses) in assisting with such
activities, and (iii) third, the remainder (if any) to be retained by Healios
but reported as Net Sales and paid to ATHX thereon under SECTION 7. No
settlement, stipulated judgment or other voluntary final disposition of
litigation under this Section 17.2(a) may be undertaken by Healios without the
consent of ATHX if such settlement, stipulated judgment or other voluntary final
disposition would require ATHX to be subject to an injunction, admit
wrong-doing, make a monetary payment or would otherwise materially adversely
affect ATHX’ rights under this Agreement or any of the ATHX MultiStem Background
IP, the Trademark or Foreground IP of ATHX.

(b) If Healios fails, pursuant to Section 17.2(a) to bring an action with
respect to, or to terminate, the Infringement by Third Party before the earlier
of (i) 180 days following the notice of alleged infringement; and (ii) 10 days
before the time limit, if any, set forth in the Laws for the filing of such
actions, then ATHX shall have the right, but not the obligation, to attempt to
stop such infringement, including through litigation. Healios will provide ATHX
with any assistance in connection with ATHX’s activities to attempt to stop
Infringement by Third Party as reasonably requested by ATHX, and ATHX shall be
responsible for all of the out-of-pocket costs and expenses (including counsel
fees) in relation to the assistance, regardless of whether any recoveries are
obtained. Any recoveries resulting from such action will be retained by ATHX.
ATHX may not enter into settlements, stipulated judgments or other arrangements
respecting such infringement without the prior written consent of Healios if
such settlement, stipulated judgment or other arrangement would require Healios
to be subject to an injunction, admit wrong-doing, make a monetary payment or
would otherwise conflict with the exclusive rights granted to Healios under this
Agreement.

(c) The Parties will consult with each other with respect to potential
strategies for stopping the Infringement by Third Party without litigation and
during litigation. Each Party will cooperate with the other Party in its efforts
to stop the Infringement



--------------------------------------------------------------------------------

CONFIDENTIAL

 

by Third Party as reasonably requested, including by joining in any such
litigation as a party or participating in any such litigation as a sole party to
the extent required by any Laws in the Territory.

17.3 When any third party takes any action to invalidate or to have declared
unenforceable any of the ATHX MultiStem Background IP, the Trademark or
Foreground IP of ATHX in any manner, including filing an invalidation trial or
an opposition or as an invalidation defense, a counterclaim, declaratory
judgment or other response to an allegation made by Healios or ATHX under
Section 17.2, ATHX shall have the sole right to defend against, and shall take
at its sole expense commercially reasonable actions to defend against, the third
party’s actions or claims. In response to a request of ATHX, Healios shall
provide all reasonable assistance to ATHX in connection with ATHX’s actions
above. ATHX shall be responsible for all of the out-of-pocket costs and expenses
reasonably incurred by Healios in connection with such assistance requested by
ATHX.

17.4 When (a) either (i) any conduct under the license or the sublicense by
Healios, its Affiliate or its permitted sublicensee constitutes a material risk
of being deemed an infringement of any right, title or interest of any
intellectual property of any third party (“Infringement of Third Party’s Right”)
or (ii) any third party threatens or initiates legal actions alleging
Infringement of Third Party’s Right in connection with any conduct under such
license or the sublicense by Healios or its permitted sublicensee, and (b) such
risk, threat or litigation is based upon the Product as supplied by ATHX, its
Affiliate or a Third Party Manufacturer to Healios under this Agreement or a
supply agreement contemplated hereby (“Supplied Product”) or upon the
manufacturing method as transferred by ATHX to Healios pursuant to Section 11.1
to make Product for use in the Primary Field in the Territory (“Transferred
Method”), then (c) if requested by Healios and subject to Section 17.5, ATHX
shall [*]. ATHX shall be responsible for all of ATHX’s and its Affiliates’ costs
and expenses incurred in the actions above, including, if and as applicable,
(A) payments under any agreement entered between ATHX or its Affiliate, on the
one hand, and the third party, on the other hand, (B) any costs and expenses of
ATHX and its Affiliates for legal procedures against the third party, including
the attorneys’ fees of ATHX and its Affiliates, and (C) any costs and expenses
of ATHX’s and its Affiliates’ associated with their respective negotiations with
the third party. Healios shall cooperate with ATHX and its Affiliates in
connection with the actions above and be responsible for all of Healios’ and its
Affiliates’ costs and expenses incurred in the actions above.

17.5 Notwithstanding Section 17.4, ATHX shall have no obligation thereunder:

(a) when the Supplied Product as supplied by ATHX or the Third Party
Manufacturer(s) has been modified in a manner not specifically directed in
writing by ATHX and without such modification exploitation of the Product would
not be deemed a material risk of infringement;

 

 

* Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(b) when the Transferred Method has been modified in a manner not specifically
directed in writing by ATHX and without such modification exploitation of the
Transferred Method would not be deemed a material risk of infringement;

(c) when the Supplied Product or the Transferred Method is exploited for any
application outside of the Primary Field, outside of the Territory or in any
other manner that is not licensed or that would be a breach of this Agreement;

(d) when the Supplied Product is exploited in combination with anything not
provided or specifically directed in writing by ATHX and exploitation of the
Product alone, as supplied by ATHX or the Third Party Manufacturer(s), would not
be deemed a material risk of infringement;

(e) when the Transferred Method is exploited in combination with anything not
provided or specifically directed in writing by ATHX and exploitation of the
Transferred Method alone would not be deemed a material risk of infringement;

(f) for any use or methods of treatment developed by Healios; or

(g) any Liabilities incurred by Healios, its Affiliates or their respective
sublicensees.

 

SECTION 18 REPRESENTATION AND WARRANTIES; DISCLAIMER.

18.1 Each of ATHX and Healios represents and warrants that it is duly organized
and exists in good standing under the Laws of the jurisdiction in which it is
organized, has the power to own its property and to carry on its business as now
being conducted.

18.2 Each of ATHX and Healios represents and warrants that it has the corporate
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder, including, without limitation, to grant the license as
set forth in this Agreement, without consent of any third party and without
breach of any agreements with or obligations to any third party.

18.3 Each of ATHX and Healios represents and warrants that it is not currently a
party to and will not enter into agreement with an obligation to a third party
inconsistent, incompatible, or conflicting with its obligations under this
Agreement.

18.4 ATHX represents and warrants that, to its knowledge as of the Effective
Date, the issued patents of ATHX MultiStem Background Patents in the Primary
Field in the Territory and the ATHX MAPC Background Patents are valid and
enforceable.

18.5 ATHX represents and warrants that, to its knowledge as of the Effective
Date, the information disclosed to Healios in the course of discussion and
negotiation with Healios in relation to this Agreement is true in all material
respects.

18.6 EXCEPT AS PROVIDED EXPRESSLY IN THIS SECTION 18 AND IN SECTION 2.3, NEITHER
ATHX NOR HEALIOS MAKES ANY REPRESENTATIONS OR WARRANTIES UNDER THIS AGREEMENT
WHATSOEVER, AND EACH OF ATHX AND HEALIOS HEREBY DISCLAIMS ALL OTHER SUCH
POTENTIAL WARRANTIES, INCLUDING ANY IMPLIED WARRANTIES OF



--------------------------------------------------------------------------------

CONFIDENTIAL

 

MERCHANTABILITY, FITNESS FOR PARTICULAR PURPOSE, AGAINST INFRINGEMENT, AND THOSE
ARISING THROUGH COURSE OF DEALING OR TRADE OR OTHERWISE.

 

SECTION 19 MISCELLANEOUS.

19.1 This Agreement shall be governed by and construed under the Laws of State
of New York without regard to its choice of law principles.

19.2 All disputes arising out of or relating to this Agreement shall be finally
settled under the Rules of Arbitration of the International Chamber of Commerce
by 3 arbitrators appointed in accordance with the said Rules. The Emergency
Arbitrator Provisions shall not apply. The seat of the arbitration shall be
Tokyo. The language to be used in the arbitration shall be English. The award
rendered by arbitration shall be final and binding upon both Parties and
judgment upon the award may be entered into in any court having jurisdiction for
enforcement thereof. The Parties shall treat all matters relating to the
arbitration, including, but not limited to, the existence of the arbitration,
all documents produced by one Party in the arbitration, or the award rendered by
the arbitration as Confidential Information.

19.3 All rights and licenses of Healios or its Affiliate under this Agreement
except those for Trademark are and shall be deemed to be, for purposes of
Section 365(n) of the U.S. Bankruptcy Code or any counterparts in other
jurisdictions, licenses of rights to “intellectual property” as defined in
Section 101 of the U.S. Bankruptcy Code, to the extent that the U.S. Bankruptcy
Code or any counterparts in other jurisdictions is applicable to the rights and
license. Healios may retain and exercise all of its rights and elections under
the U.S. Bankruptcy Code or any counterparts in other jurisdictions.

19.4 The licenses granted by either Party under its respective intellectual
property in this Agreement are limited to those specifically and expressly set
forth in Sections 2.1, 2.2, 2.4, 3.1, 3.2, 3.3, and 6.4. Nothing in this
Agreement does or will be construed to grant to a Party any rights in any
intellectual property rights not expressly granted, in each case whether by
implication, estoppel or otherwise, and neither Party will exploit or grant
sublicenses in any of the intellectual property rights licensed to it outside of
the scope expressly licensed to it under this Agreement. All rights not
specifically granted by a Party are reserved by such Party.

19.5 NEITHER ATHX NOR HEALIOS WILL BE LIABLE UNDER THIS AGREEMENT FOR ANY
SPECIAL, PUNITIVE, CONSEQUENTIAL, INCIDENTAL OR OTHER INDIRECT DAMAGES OF ANY
TYPE OR NATURE, WHETHER BASED IN CONTRACT, TORT, STRICT LIABILITY, NEGLIGENCE OR
OTHERWISE, INCLUDING LOSS OF PROFITS OR REVENUES, EXCEPT (A) TO THE EXTENT ANY
SUCH DAMAGES ARE PAYABLE TO THIRD PARTIES IN CONNECTION WITH A INDEMNIFICATION
OBLIGATION HEREUNDER, (B) FOR WILLFUL BREACH OR BREACH RESULTED FROM BAD FAITH
OF ANY PROVISION OF THIS AGREEMENT, (C) FOR EXPLOITATION OF ANY OF THE
INTELLECTUAL PROPERTY RIGHTS LICENSED UNDER THIS AGREEMENT OUTSIDE OF THE SCOPE
LICENSED, OR (D) BREACH OF THE CONFIDENTIALITY PROVISIONS IN SECTION 20.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

19.6 Neither this Agreement nor any rights or obligations of any Party to this
Agreement may be assigned or otherwise transferred by such Party without the
consent of the other Party, except that a Party may assign this Agreement,
without such consent, to an Affiliate or to a purchaser of or successor in
interest to substantially all of that Party’s business or assets to which this
Agreement pertains, through merger, sale of assets and/or sale of stock or
ownership interest, consolidation or name change. Any permitted assignee shall
assume all obligations of its assignor under this Agreement and provide notice
of such assignment to the other Party promptly after such assignment. Any
purported assignment in violation of this Section is void.

19.7 This Agreement may be executed in counterparts, each of which, when
executed, are deemed to be an original and all of which together constitute one
and the same document.

19.8 This Agreement together with its Exhibit(s) sets forth the entire agreement
and understanding between the Parties as to the subject matter hereof and
supersedes all agreements or understandings, verbal or written, made between
ATHX, Healios and their respective Affiliates with respect to the subject matter
hereof, including that certain Mutual Confidential Disclosure Agreement between
the Parties dated 16 October 2014 (“MCDA”) and the LOI (including the “Option
Agreement” contemplated thereby); provided, however, that all information
disclosed by one Party, any of its, or its or their respective Staff or Outside
Staff to the other Party, any of its Affiliates, or its or their respective
Staff or Outside Staff prior to the Effective Date pursuant to the MCDA will be
deemed to have been disclosed pursuant to this Agreement. None of the terms of
this Agreement may be amended, supplemented or modified except in writing signed
by the Parties.

19.9 Headings in this Agreement are included herein for reference only and shall
not affect in any way the meaning or interpretation of this Agreement.

19.10 All notices, consents, approvals, requests or other communications
required hereunder given by one Party to the other Party shall be in writing and
made by (i) registered or certified air mail, postage prepaid and return receipt
requested, (ii) facsimile, (iii) internationally recognized express overnight
courier or (iv) delivered personally to the following addresses of the
respective Parties:

 

If to ATHX:    ABT Holding Company    3201 Carnegie Avenue    Cleveland, OH
44115    Attention: President    Facsimile: +1.216.361.9495

with a copy to:

   Jones Day    12265 El Camino Real, Suite 200    San Diego, CA 92130   
Attention: Thomas A. Briggs    Facsimile: +1.858.314.1150 If to Healios:   
Healios, K.K.    World Trade Center Bldg. 15F    2-4-1 Hamamatsucho,



--------------------------------------------------------------------------------

CONFIDENTIAL

 

   Minato-ku, Tokyo, 135-6115 Japan    Attention: President    Tadahisa ‘Hardy”
Kagimoto,    Facsimile: +81.3.3434.7231

with a copy to:

   Healios, K.K. Kobe Research Institute    Attention: Hiroyuki Mizuo    1-5-2
Minatojima-Minamimachi    Chuo-ku, Kobe, Hyogo 650-0047 Japan    Facsimile:
+81.78.306.2154

Notices hereunder are deemed to be effective (i) upon receipt when made by
registered or certified air mail, (ii) upon receipt when sent by facsimile,
provided that the sender retains a written confirmation of the successful
transmittal, (iii) upon receipt when made by internationally recognized express
overnight courier, or (iv) upon delivery if personally delivered. A Party may
change its address listed above by sending notice to the other Party.

19.11 The relationship between ATHX and Healios is that of independent
contractors. Nothing in this Agreement shall be constructed to create a
relationship of employer and employee, partner, joint venture, or principal and
agent.

19.12 The invalidity or unenforceability of any term or provision in this
Agreement shall not affect the validity or enforceability of any other term or
provision hereof. If any of the terms or provisions of this Agreement are in
conflict with any applicable law or regulation, such term(s) or provision(s)
shall be deemed inoperative to the extent they may conflict therewith and shall
be deemed to be modified to confirm with such law and regulation.

19.13 Any right of one Party hereto to the other Party may not be or is not
deemed waived except by an instrument in writing signed by the party having such
right. All rights, remedies, undertakings, obligations and agreements contained
in this Agreement are cumulative and none of them are a limitation of any other
remedy, right, undertaking, obligation or agreement.

[Remainder of page intentionally blank]



--------------------------------------------------------------------------------

CONFIDENTIAL

 

IN WITNESS WHEREOF the Parties hereto have caused this Agreement to be executed
by their duly authorized officers upon the date set out below.

 

ABT Holding Company     Healios, K.K.

/s/ Gil Van Bokkelen

   

/s/ Tadahisa “Hardy” Kagimoto

Title:   Chairman & CEO     Title:   President

GUARANTEE BY ATHERSYS, INC.

Athersys, Inc. hereby irrevocably guarantees the performance of all of ATHX’s
obligations under this Agreement.

 

Athersys, Inc.

/s/ Gil Van Bokkelen

Title:   Chairman & CEO



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Schedule 1

ATHX MAPC Patents in the Territory

[*]

 

 

* Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Schedule 2

ATHX MultiStem Patents in the Territory

[*]

 

 

* Confidential treatment has been requested for the redacted portions of this
exhibit, and such confidential portions have been omitted and filed separately
with the Securities and Exchange Commission.